Name: Commission Regulation (EEC) No 1657/85 of 18 June 1985 fixing for the 1985/86 marketing year the import levies on sugar beet and sugar cane
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 19 . 6. 85 Official Journal of the European Communities No L 159/43 COMMISSION REGULATION (EEC) No 1657/85 of 18 June 1985 fixing for the 1985/86 marketing year the import levies on sugar beet and sugar cane derived intervention prices for white sugar, the inter ­ vention price for raw sugar, the minimum prices for A and B beet, the threshold prices and the amount of compensation for storage costs (*), HAS ADOPTED THIS REGULATION : Article 1 The import levies referred to in Article 16 ( 1 ) of Regu ­ lation (EEC) No 1785/81 on the products listed in Article 1 ( 1 ) (b) of that Regulation shall be as follows for the 1985/86 marketing year : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1785/81 of 30 June 1981 on the common organization of the market in sugar ('), as last amended by Regula ­ tion (EEC) No 1482/85 (2), and in particular Article 16 (8) thereof, Whereas Article 16 of Regulation (EEC) No 1 785/8 1 provides that an import levy must be fixed by the Commission on the products listed in Article 1 ( 1 ) (b) of that Regulation ; whereas that levy must be calcu- lated at a standard rate on the basis of the sucrose content of each of those products and the levy on white sugar ; Whereas Article 6 of Commission Regulation (EEC) No 837/68 of 28 June 1968 on detailed rules for the application of levies on sugar (3), as last amended by Regulation (EEC) No 1428/78 (4), provides that the levy applicable to these products, which is fixed for each marketing year, is obtained by multiplying by a coefficient the difference, in respect of 100 kilograms of white sugar, between the threshold price valid for the relevant marketing year and the arithmetic average of cif prices recorded during a reference period ; whereas the coefficients and the reference period were fixed by Article 6 of Regulation (EEC) No 837/68 ; Whereas the threshold price for white sugar was fixed by Council Regulation (EEC) No 1484/85 of 23 May 1985 fixing for the 1985/86 marketing year the CCT heading No Description ECU pertonne 12.04 Sugar beet, whole or sliced, fresh, dried or powdered ; sugar cane : A. Sugar beet : l I. Fresh 77,36 II . Dried or powdered 265,93 B. Sugar cane 53,19 Article 2 This Regulation shall enter into force on 1 July 1985. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 18 June 1985. For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 177, 1 . 7. 1981 , p. 4. (2) OJ No L 151 , 10 . 6 . 1985, p . 1 . 0 OJ No L 151 , 30. 6. 1968 , p . 42. (4) OJ No L 171 , 28 . 6 . 1978 , p. 34. O OJ No L 151 , 10 . 6 . 1985, p. 5 .